Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
Applicants found an error with the notice of allowance missing the limitation “a target-fair covariate shift” within claim 1. Examiner reviewed the submitted 312 amendment and found that the limitations from claim 3 were incorrectly incorporated into claim 1 rather than the limitations from claim 5. This can be seen in independent claims 8 and 15 which were unmodified. Examiner spoke with the attorney of record in order to enter this examiner’s amendment and receive authorization.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Laut on 7/19/2022.
The application has been amended as follows: 
In the claims:
	
Claim 1
Claim 1: A method of utilizing a computing device to correct source data used in machine learning, the method comprising: 
receiving, by a computing device, first data; 
providing, by the computing device, transfer learning processing in absence of one or more protected attributes using a covariate shift combined with re-weighing to reduce a difference in group- specific prevalences for the source data;
wherein the source data is partially labeled data, the first data is target data that includes the one or more protected attributes, and the transfer learning processing uses a target-fair covariate shift;
wherein the target-fair covariate shift uses weights that are chosen to minimize a linear combination of a fairness loss with a classification loss; and
wherein the fairness loss is evaluated on the target data where the one or more protected attributes are available.

Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173